Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 17/332,023 filed on May 27, 2021. Claims 1-24 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24-46 (hereafter “patent claim”) of U.S. Patent No. 11,044,344.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,044,344 as outlined in the table below:

Examined claim 1
A method for use with a first web server that stores a first web-page identified by a first Uniform Resource Locator (URL), and for use with a second web server that stores a second web- page identified by a second URL, the method by a first client device comprising: 
     storing, operating, or using, a client operating system; 
     receiving, from a second server, the first URL; 
     sending, to the first web server over the Internet, the first URL; 
     receiving, the first web-page from the first web server over the Internet in response to the sending of the first URL; 
     sending the received first web-page to the second server, in response to the receiving of the first URL; 
     receiving, from the second server, the second URL; 
     sending, to the second web server over the Internet, the second URL; 
     receiving, the second web-page from the second web server over the Internet in response to the sending of the second URL; and 
     sending the received second web-page, in response to the receiving of the first URL.

Patent claim 24
A method for use with a web server that stores a first web-page identified by a first Uniform Resource Locator (URL), and for use with an additional web-server that stores a second web-page identified by a second URL, the method by a first device comprising:
              
     receiving, from the second server, the first URL;
     sending, to the web server over the Internet, the first URL; 
     receiving, the first web-page from the web server over the Internet in response to the sending of the first URL; 
     sending the received first web-page to the second server, in response to the receiving of the first URL;
     receiving, from the second server, the second URL; 
     sending, to the additional web-server over the Internet in response to the receiving of the second URL, the second URL; 
     receiving, the second web-page from the additional web-server over the Internet in response to the sending. 



	Examined claim 1 is merely a similar version of patent claim 24 because the examined claim 1 recites the similar limitations in patent claim 24. Thus, it would have been obvious to claim similarly limitations as patent claim 24. Examined claims 2-24 recite the similar limitations of patent claims 25-46.


Claims 1-24 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 (hereafter “patent claim”) of U.S. Patent No. 11,044,342.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,044,342 as outlined in the table below:

Examined claim 7
The method according to claim 1, wherein the first or second web-page comprises audio, or video content, and wherein the communication between the first client device and the second server comprises establishing a Transmission Control Protocol (TCP) connection with a second server.













Examined claim 1
A method for use with a first web server that stores a first web-page identified by a first Uniform Resource Locator (URL), and for use with a second web server that stores a second web- page identified by a second URL, the method by a first client device comprising: 
     storing, operating, or using, a client operating system; 
     receiving, from a second server, the first URL; 
     sending, to the first web server over the Internet, the first URL; 

     receiving, the first web-page from the first web server over the Internet in response to the sending of the first URL; 
     sending the received first web-page to the second server, in response to the receiving of the first URL; 
     receiving, from the second server, the second URL; 
     sending, to the second web server over the Internet, the second URL; 
     receiving, the second web-page from the second web server over the Internet in response to the sending of the second URL; and 
     sending the received second web-page, in response to the receiving of the first URL.
Patent claim 6
The method according to claim 1, for use with a third server that comprises a web server that is Hypertext Transfer Protocol (HTTP) server, the third server responds to HTTP requests and stores a second content identified by a second URL, the method by the first client device further comprising:

     receiving the second URL; 
     sending, to the third server over the Internet in response to the receiving, the second URL; and
     receiving the second content from the third server over the Internet in response to the sending.

Patent claim 1
A method for use with a web server that responds to Hypertext Transfer Protocol (HTTP) requests and stores a first content  that is identified by a first Uniform Resource Locator (URL), the method by a first client device comprising:

           executing, by the first client device, a web browser application or an email application;
            establishing a Transmission Control Protocol (TCP) connection with a second server;


            receiving, the first content from the web server over an Internet; and 
sending the received first content, to the second server over the established TCP connection, in response to the receiving of the first URL.



	Examined claim 7 is merely a similar version of patent claim 6. Even though, the patent claim 6 did not recite the limitations “receiving, from a second server, the first URL; sending, to the first web server over the Internet, the first URL”, which are recited in the examined claim 7; but those steps of “receiving and sending the first URL” would inherently occurred prior to the steps of “receiving, the first content from the web server over an Internet; and sending the received first content, to the second server over the established TCP connection, in response to the receiving of the first URL”. Moreover, the patent claim 6 further recites the limitation “third server that comprises a web server”, that can be considered as “second web server” as recited in the examined claim 7. Therefore, it would have been obvious to claim similarly limitations as patent claim 6. Examined claims 2-6, 8-24 recite the similar limitations of patent claims 2-5, 7-22.


Claims 1-24 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 (hereafter “patent claim”) of U.S. Patent No. 10,491,712.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,491,712 as outlined in the table below:

Examined claim 7
The method according to claim 1, wherein the first or second web-page comprises audio, or video content, and wherein the communication between the first client device and the second server comprises establishing a Transmission Control Protocol (TCP) connection with a second server.













Examined claim 1
A method for use with a first web server that stores a first web-page identified by a first Uniform Resource Locator (URL), and for use with a second web server that stores a second web- page identified by a second URL, the method by a first client device comprising: 
     storing, operating, or using, a client operating system; 
     receiving, from a second server, the first URL; 
     sending, to the first web server over the Internet, the first URL; 

     receiving, the first web-page from the first web server over the Internet in response to the sending of the first URL; 
     sending the received first web-page to the second server, in response to the receiving of the first URL; 
     receiving, from the second server, the second URL; 
     sending, to the second web server over the Internet, the second URL; 
     receiving, the second web-page from the second web server over the Internet in response to the sending of the second URL; and 
     sending the received second web-page, in response to the receiving of the first URL.
Patent claim 6
The method according to claim 1, for use with a third server that comprises a web server that is Hypertext Transfer Protocol (HTTP) server, the third server responds to HTTP requests and stores a second content identified by a second content identifier, the method by the first client device further comprising:

     receiving the second content identifier; 
     sending, to the third server over the Internet in response to the receiving, the second content identifier; and
     receiving the second content from the third server over the Internet in response to the sending.

Patent claim 1
A method for use with a web server that responds to Hypertext Transfer Protocol (HTTP) requests and stores a first content  identified by a first content identifier, the method by a first client device comprising:
            establishing a Transmission Control Protocol (TCP) connection with a second server;
            receiving, from the second server over the established TCP connection, the first content identifier;
sending, to the web server over the Internet, the first content identifier; 
receiving, the first content from the web server over the Internet in response to the sending of the first content identifier; and 
sending the received first content to the second server over the established TCP connection, in response to the receiving of the first content identifier.



	Examined claim 7 is merely a similar version of patent claim 6 because the examined claim 7 recites the similar limitations in patent claim 6. Even though, the patent claim 6 further recites the limitation “third server that comprises a web server”, which can be considered as “second web server” as recited in the examined claim 7. Thus, it would have been obvious to claim similarly limitations as patent claim 6. Examined claims 2-6, 8-24 recite the similar limitations of patent claims 2-5, 7-22.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459